          Case 4:20-cv-00476-LPR Document 20 Filed 12/02/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

TERRY LAMAR McCOY                                                                   PETITIONER


                                    4:20-cv-00476 LPR/PSH

LAFAYETTE WOODS, Jr.,
SHERIFF, JEFFERSON COUNTY                                                         RESPONDENT


                                             ORDER

       I have received a proposed Findings and Recommendation from Magistrate Judge Patricia

S. Harris. (Doc. 19). No objections have been filed. After a careful review of the Findings and

Recommendation, as well as the record, I agree that the petition for a writ of habeas corpus should

be dismissed without prejudice.

       I fully approve and adopt the facts set out in Judge Harris’ Findings and Recommendation.

I also agree with the Findings and Recommendation’s bottom line: the petition should be dismissed

without prejudice because “[t]he constitutional issue can be and has been raised and resolved in

the state court case.” (Id. at 10). To wit, “McCoy was able to pursue his COVID-19 challenges

to his pre-trial detention in state court successfully” and there are “no extraordinary circumstances

that would warrant [federal court] interference with a pending state criminal case under these

circumstances.” (Id.).

       Judgment will be entered dismissing the petition without prejudice. A certificate of

appealability will be denied.


       IT IS SO ORDERED this 2nd day of December, 2020.


                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
